Mr. Justice Breese delivered the opinion of the Court: The only questions presented by this record are, as to the propriety of sustaining the plaintiff’s demurrer to the defendants’ second and fourth special pleas, and striking out the third special plea, after a demurrer to it had been overruled. The plea stricken out amounted to the general issue, as did the second plea. The plaintiff was bound to prove the reverse of all the matter contained in each of those pleas to make out a prima facie case. The defendant had the right to controvert thzprima facie case of the plaintiff, and we must presume that he did so. There is nothing in the record to the contrary, consequently the defendant suffered no injury by striking out the third plea. Warner v. Crane, 20 Ill. 151. The action was brought on the written undertaking of the •defendant to carry the goods to Wheeling, Virginia. It was not barred, therefore, until sixteen years had elapsed. It was a written contract, and within the provisions of the statute limiting actions on such contracts to sixteen years. Scates’ Comp. 752. A plea setting up the bar of five years, was no plea in the case, and was properly stricken out. As to the liability of the defendant to transport these goods to Wheeling, there can be no doubt. It is an express undertaking to do so. In the case of the Illinois Central Railroad Company v. Copeland, 24 Ill. 338, we held, when a carrier receives goods to carry, marked for a particular place, he is bound to carry to and deliver at that place. It is only on an agreement implied from the mark or direction on the goods, and accepting them so marked, that the liability arises. Ladue v. Griffith, 25 N. Y. 336. Much more is he bound when he undertakes expressly to carry and deliver. The evidence is not preserved, and we cannot say the verdict was wrong. The judgment must be affirmed. Judgment affirmed.